J-S43026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellant

                     v.

ARTHER THOMPSON WELLS

                          Appellee                    No. 178 WDA 2020


               Appeal from the Order Entered January 29, 2020
              In the Court of Common Pleas of Allegheny County
               Criminal Division at No: CP-02-CR-0001403-2019


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY STABILE, J.:                       FILED DECEMBER 22, 2020

      The Commonwealth appeals from the amended order entered on

January 29, 2020 in the Court of Common Pleas of Allegheny County, granting

the petition for writ of habeas corpus of Appellee, Arther Thompson Wells

(“Wells”), and dismissing several criminal charges stemming from a fatal

motor vehicle accident. Upon review, we affirm.

      A December 6, 2017 accident on State Route 28 in Allegheny County

involved four vehicles and resulted in the death of Zachary Wilkoski, whose

Ford Mustang was struck from behind by a tractor-trailer operated by Wells.

Wells told an officer at the scene that he was looking over his left shoulder at

the time of the accident, as he was attempting to merge into the left lane of

the roadway. Following an investigation, Wells was charged with one count
J-S43026-20


each    of   homicide     by    vehicle,       involuntary    manslaughter,   recklessly

endangering another person, and reckless driving.1

       At the conclusion of a February 8, 2019 preliminary hearing, the charges

were held for court. Wells filed a petition for writ of habeas corpus seeking

dismissal    of   the   charges,    contending       the     Commonwealth     could   not

demonstrate that Wells acted with the requisite mens rea to establish a prima

facie case supporting the charges. The trial court agreed and entered an order

on January 29, 2020, dismissing the charges. This timely appeal followed.

Both the Commonwealth and the trial court complied with Rule 1925.

       The Commonwealth presents one issue for our consideration:

       I.     Whether the trial court erred in finding that the
              Commonwealth’s evidence failed to present a prima [facie]
              case and in granting [Wells’] petition for habeas corpus?

Commonwealth Brief at 4.

       In its Rule 1925(a) opinion filed on March 9, 2020, the trial court set

forth the relevant standard of appellate review for an order granting a pre-

trial writ of habeas corpus, and provided a thorough summary of the evidence

adduced at the preliminary and habeas corpus hearings, including findings

from the investigating officer, and appropriately did so in a light most

favorable to the Commonwealth.             The court then reviewed the charges at



____________________________________________


175 Pa.C.S.A. § 3732(a), 18 Pa.C.S.A. §§ 2504(a) and 2705, and 75 Pa.C.S.A.
§ 3736, respectively. Wells was also charged with following too closely,
75 Pa.C.S.A. §§ 3310(a). However, that charge is not at issue in this appeal.

                                           -2-
J-S43026-20


issue, noting a mens rea of recklessness or gross negligence is required to

establish a prima facie case for each crime. Relying on this Court’s decisions

in Commonwealth v. Wyatt, 203 A.3d 1115 (Pa. Super. 2019), and

Commonwealth v. Karner, 193 A.3d 986 (Pa. Super. 2018), the trial court

concluded the Commonwealth presented evidence of inattentiveness, falling

short of the required mens rea for the crimes charged, and, therefore, the

dismissal of the charges was appropriate.2

       Based on our review of the record and relevant case law, we find the

trial court conducted an appropriate review and analysis in determining the

Commonwealth failed to establish the required mens rea. Consequently, we


____________________________________________


2  In Wyatt, we affirmed the trial court’s determination that the
Commonwealth established negligence, carelessness, or inattentiveness at
best on the part of the driver of tractor-trailer who crossed a grassy median
on I-380, struck another tractor-trailer and a passenger bus, leaving three
dead and five others seriously injured. In Karner, we affirmed the trial court’s
conclusion that the Commonwealth established negligence, not recklessness,
for a driver who was exceeding the speed limit when his Ford pickup rear-
ended a sedan, spinning the car across a parking lot and into a building,
injuring the driver of the sedan and killing her husband/passenger. By
contrast, in Commonwealth v. Huggins, 836 A.3d 862 (Pa. 2003), the
Commonwealth did establish a prima facie case when a driver fell asleep while
operating a 15-passenger van that was overloaded with 21 children and three
adults and, while traveling approximately 78 mph in a 55 mph zone, awoke
just before rear-ending a sedan, causing the van to veer to the right and hit
an embankment, flipping the van, which came to rest on its passenger side,
and killing two children and injuring several other passengers. See also
Commonwealth v. Bostian, 232 A.3d 898 (Pa. Super. 2020)
(Commonwealth established a prima facie case, especially in terms of the
mens rea requirement of recklessness, in Amtrak train derailment case).




                                           -3-
J-S43026-20


conclude that the record supports the trial court’s findings and that the

inferences and legal conclusions drawn from those findings are free of error.

Therefore, we affirm the January 29, 2020 order and adopt as our own, and

incorporate herein by reference, the trial court’s thorough and well-reasoned

March 9, 2020 opinion.3 In the event of further proceedings, the parties shall

attach a copy of the March 9, 2020 opinion to their filings.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/22/2020




____________________________________________


3 Although we incorporate the trial court’s opinion in its entirety, we note that
this Court’s decision in Commonwealth v. Sanders, 3562 EDA 2017 (Pa.
Super. filed February 3, 2020), cited on page 6 of the trial court’s opinion, has
been withdrawn.

                                           -4-
1-OPINION
            Circulated 11/23/2020 12:34 PM